Bell, J.
We are of opinion that there is no error in the judgment of the court below. The merits of the case were fairly submitted to the jury by the charge of the court, and the verdict of .the jury was warranted by the evidence. It is shown that the articles sold by the plaintiffs below to the defendant, were received by him in theunonth of October. After he had received them, he wrote to the plaintiffs .acknowledging .the receipt of the goods, *568and apologizing for not having forwarded cotton. The defendant then made no complaint about the quality of the goods. In the following January, the defendant placed in the hands of the agent of the plaintiffs, notes to a considerable amount, as collaterals. He complained of one of the articles sold to him, (a cask of brandy,) but made no offer to return it, or to dispose of it for the plaintiffs, and did not refuse payment. The plaintiffs seem to have used proper diligence to collect the notes which had been placed in their hands by the defendant. There is no reason for disturbing the judgment, and the same is affirmed.
Judgment affirmed.